Citation Nr: 0734121	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.   

In March 2006, the veteran and his spouse presented testimony 
before the undersigned Veterans Law Judge in Wichita, Kansas; 
a transcript of that hearing is of record.   

In June 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a May 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In a March 2000 rating decision the RO determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for 
vertigo; the veteran was properly notified but did not appeal 
that decision.

3.  Evidence received since the March 2000 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for vertigo and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for vertigo is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). The veteran filed 
his claim to reopen a previously denied claim in November 
2001.  He was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in June 2002, March 2006 and 
July 2006.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This information was 
provided in the July 2006 correspondence.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, a letter dated in March 2006 specifically included this 
information.

The Board finds the available medical evidence is sufficient 
for an adequate determination.  The veteran was afforded the 
opportunity to provide testimony before the undersigned 
Veterans Law Judge in March 2006 at the RO.  Further attempts 
to obtain additional evidence would be futile.

Additionally, there is no duty to obtain a VA examination or 
opinion because new and material evidence has not been 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

New and Material Evidence

The veteran had claimed entitlement to service connection for 
vertigo on several prior occasions.  Initially, service 
connection for dizziness (vertigo) a October 1987 rating 
action.  The denial was based on a September 1987 VA 
audiology examination that determined that the vertigo was of 
unknown etiology.  Most recently, in March 2000, the RO 
determined in an unappealed rating determination that new and 
material had not been submitted to warrant reopening the 
claim because linkage between the claimed disorder and 
service had not been demonstrated.  Inasmuch as the veteran 
did not perfect a timely appeal, the RO's decision is final.  
38 U.S.C.A. § 7105.

The veteran filed to reopen the claim in November 2001, and 
the present appeal has ensued.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006)

Evidence of record at the time of the March 2000 rating 
action included previously considered service medical 
records, which failed to document a basis for the award of 
benefits.  At the time of that decision, the record also 
included a statement from a VA physician dated in December 
1999 to the effect that the veteran's complaints of chronic 
disequilibrium were multifactoral, perhaps relating to 
sensory neuropathy from diabetes, arthritic complaints, and 
peripheral vestibulopathy; that physician did not link the 
condition to military service or to any disorder established 
as related to service.  

In the context of the current claim, additional evidence 
includes treatment records relating to a variety of 
disorders.  Those records, however, fail to suggest a medical 
basis linking the veteran's vertigo to service or to a 
service connected disability.  In addition, the record 
includes testimony associated with the veteran's Board 
hearing of March 2006.  During that hearing, the veteran 
testified that he first experienced vertigo in about 1963 
(see transcript, page 4).  He saw VA doctors in 1963 for 
vertigo, and had seen doctors consistently since that time 
for vertigo.  He testified that he had been told that the 
vertigo was due to the hearing loss (transcript page 5).  

The veteran is competent to testify as to his suffering from 
vertigo.  However, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competent medical 
authority has not related the veteran's vertigo to service or 
to his service connected hearing loss.  The evidence first 
demonstrating vertigo was during a September 1987 VA 
audiology examination, when the veteran stated that he began 
suffering from vertigo only months earlier.  This event, so 
long after military service, weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered as a factor in determining a service 
connection claim).  Accordingly the preponderance of the 
evidence is against the claim, and it is denied.

When the case was previously decided in March 2000, the claim 
failed because the evidence did not demonstrate an 
association between the claimed vertigo disorder and service 
or to a service connected disability.  The evidence recently 
submitted still fails to competently demonstrate any such 
association.

The Board finds that the evidence added to the claims file 
since March 2000 does not relate to an unestablished fact 
necessary to substantiate the claim, that it is either 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and that it does not raise a reasonable possibility 
of substantiating the claim.  It is not "new and material" 
and the claim is not reopened.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
vertigo, the appeal is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


